       Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 1 of 8. PageID #: 51



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

ANTHONY DOMENIC REO                            │ Case No. 1:18-cv-02219-CAB
7143 Rippling Brook Lane                       │
Mentor, OH 44060                               │ Hon. Christopher A. Boyko
                                               │
              Plaintiff,                       │
       v.                                      │
QUAKE ENERGY                                   │
P.O. Box 6036                                  │
Austin, TX 78762                               │
              Defendant.                       │

REO LAW, LLC                                TAFT STETTENIUS & HOLLISTER
By: Bryan Anthony Reo (#0097470)            By: Matthew Barbara
P.O. Box 5100                               200 Public Square Suite 3500
Mentor, OH 44061                            Cleveland, OH 44114
(Business): (216) 505-0811                  (Phone): (216) 706-3954
(Mobile): (440) 313-5893                    (Fax): (216) 214-3707
(E): Reo@ReoLaw.org                         (E): mbarbara@taftlaw.com
Attorney for Anthony Domenic Reo            Attorney for Quake Energy


            MOTION TO ENFORCE SETTLEMENT AND FOR SANCTIONS



       Plaintiff Anthony Domenic Reo, via the undersigned attorney, hereby propounds upon

this honorable Court Plaintiff’s Motion to Enforce Settlement and For Sanctions. This motion

shall be based upon the attached Brief in Support, the attached Exhibit, and such other and

further oral and documentary evidence as may be presented at any future hearing on this Motion.




                                            RESPECTFULLY SUBMITTED,

                                            /s/ BRYAN ANTHONY REO_________
                                            REO LAW LLC

                                               1
Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 2 of 8. PageID #: 52



                               By: Bryan Anthony Reo (#0097470)
                               P.O. Box 5100
                               Mentor, OH 44061
                               (Business): (216) 505-0811
                               (Mobile): (440) 313-5893
                               (E): Reo@ReoLaw.org
                               Attorney for Anthony Domenic Reo




                                  2
          Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 3 of 8. PageID #: 53



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

ANTHONY DOMENIC REO                             │ Case No. 1:18-cv-02219-CAB
7143 Rippling Brook Lane                        │
Mentor, OH 44060                                │ Hon. Christopher A. Boyko
                                                │
                Plaintiff,                      │
          v.                                    │
QUAKE ENERGY                                    │
P.O. Box 6036                                   │
Austin, TX 78762                                │
              Defendant.                        │

REO LAW, LLC                                TAFT STETTENIUS & HOLLISTER
By: Bryan Anthony Reo (#0097470)            By: Matthew Barbara
P.O. Box 5100                               200 Public Square Suite 3500
Mentor, OH 44061                            Cleveland, OH 44114
(Business): (216) 505-0811                  (Phone): (216) 706-3954
(Mobile): (440) 313-5893                    (Fax): (216) 214-3707
(E): Reo@ReoLaw.org                         (E): mbarbara@taftlaw.com
Attorney for Anthony Domenic Reo            Attorney for Quake Energy


                      BRIEF IN SUPPORT OF MOTION TO ENFORCE
                          SETTLEMENT AND FOR SANCTIONS



          Throughout 9/20/2018 and 9/21/2018 Counsel for Plaintiff Bryan Anthony Reo and

Counsel for Defendant Matthew Barbara had a series of phone calls and an exchange of emails in

an attempt to settle and resolve the underlying claims of Anthony Domenic Reo giving rise to the

action.

          On 9/21/2018 several phone conversations occurred between Plaintiff’s Counsel and

Counsel for Defendant in an attempt to settle and resolve the case. As a result of the series of

phone calls an agreement was reached by which Defendant would pay to Plaintiff, $4,500.00

[four thousand and five hundred dollars] in addition to the filing fee of $125.00 [one-hundred

and twenty-five dollars] for a total of $4,625.00 dollars for a full and total settlement of any

                                               3
       Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 4 of 8. PageID #: 54



claims Anthony Domenic Reo had or may have had against Quake Energy up to the point of the

execution of the agreement. Defense Counsel, then contacted Plaintiff’s Counsel and insisted on

an additional/new term. Specifically, that the “release operate prospectively indefinitely into the

future and exculpate Defendant from any future calls to Plaintiff” something that was never part

of the initial discussion or the original deal such as had been agreed by the parties.



       Counsel for Plaintiff communicated his client’s refusal to give a blanket release into the

future, what would essentially be a blank check for Defendant to engage in unlimited torts

against Plaintiff. Plaintiff’s Counsel repeated his willingness to abide by the original agreement

and his client’s willingness to execute a release that would release all then currently existing

claims or causes of action against Defendant.



       Defense Counsel then sent an email to Plaintiff’s Counsel providing an absurd

explanation for how the call(s) allegedly occurred, suggesting that Plaintiff and/or Plaintiff’s

Counsel had an undercover operative in Defendant’s call center who was directed, by Plaintiff or

Plaintiff’s Counsel, to place exactly one call to Plaintiff, for the purpose of causing Defendant to

incur liability to Plaintiff. Defendant then intimated that if Plaintiff would not settle on the terms

that included the additional proposed term of the future blank check release, that defendant’s

strategy, going forward, would be to “investigate and develop this [conspiracy] theory” in other

words, to probably outright accuse Plaintiff and/or Plaintiff’s Counsel of a criminal conspiracy or

some sort of fraud offense.




                                                  4
       Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 5 of 8. PageID #: 55



       When Plaintiff’s Counsel suggested to Defense Counsel that the remarks constituted an

improper threat, Defense Counsel did nothing to attempt to clarify or correct the understanding

of Plaintiff’s Counsel, assuming the understanding might have been incorrect. In essence

Plaintiff’s Counsel emailed to Defense Counsel, “you and your client intend to accuse me and

my client of criminal conspiracy and fraud?” and Defense Counsel’s response could be

summarized as, “we are going to proceed accordingly and fully develop our narrative.” If

Plaintiff’s Counsel was mistaken and Defense Counsel never meant Plaintiff or Plaintiff’s

Counsel to feel threatened with criminal prosecution, an immediate response of “we never meant

anything along those lines, we’re sorry for the misunderstanding” would have been appropriate,

not a response of, “we will fully develop our narrative if we have go forward.” [See Exhibit 1

email from 9:44 am 9/24/2018]



       The email exchange is attached to this motion and brief as Exhibit 1 for this Court to

review in making a determination as to-

       1) Whether an enforceable settlement agreement was created on 9/21/2018;

       2) Whether Defendant or Defense Counsel did something that rises to the level of a

sanction viz a viz attempting to gain an advantage in a civil action via an improper threat;

       3) Whether Plaintiff is entitled to sanctions for the costs associated with having to enforce

the settlement; and

       4) Whether Defendant or Defense Counsel should be sanctioned for an improper threat.



       II. LAW & ARGUMENT




                                                 5
          Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 6 of 8. PageID #: 56



                 A settlement agreement that both parties agree is a valid binding verbal agreement

particularly given that the terms of the verbal agreement correspond with the basic terms

articulated in the written email wherein Defendant confirms the acceptance of the amount in

question.



          Settlement agreements are contractual in nature and, as such, basic principles of contract

law apply. Rulli v. Fan Co., 79 Ohio St.3d 374, 1997-Ohio-380, 683 N.E.2d 337. “‘[A] valid

settlement agreement is a contract between parties, requiring a meeting of the minds as well as

an offer and an acceptance thereof.’” Id. at 376, quoting Noroski v. Fallet, 2 Ohio St.3d 77, 79,

442 N.E.2d 1302 (1982). Additionally, the terms of the settlement agreement must be reasonably

certain and clear. Id.



          When the parties to a lawsuit have entered into a binding settlement agreement, the trial

court has the authority to enforce that settlement. Tabbaa v. Koglman, 149 Ohio App.3d 373,

377, 2002-Ohio-5328, 777 N.E.2d 338, citing Mack v. Polson, 14 Ohio St.3d 34, 470 N.E.2d 902

(1984).



          A binding settlement agreement was entered into on September 21, 2018 when

Defendant,through counsel, agreed to Plaintiffs’s demand of $4,500 + $125.00 filing fee and

Plaintiff accepted the terms of a full release up to the point of execution of the agreement.

Plaintiff has been ready to execute a release covering all claims up to the point of execution of

the release should Defendant deem fit to furnish him with an acceptable proposed release to sign.




                                                  6
       Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 7 of 8. PageID #: 57



Defendant has attempted to modify the agreement by including an additional term, specifically a

release operating into the future.




       III. CONCLUSION



               For the reasons set forth herein, this Honorable Court should grant Plaintiff’s

Motion to Enforce Settlement and For Sanction and enter a judgment of settlement in favor of

Plaintiff in the amount of $4,500.00 dollars in addition to the cost of filing the action in

Painesville Municipal Court [$125] for a total of $4,625.00 not inclusive of interest to accrue at

the rate of 10% per annum, as well as sanctioning Defendant in an amount or manner that this

Court deems just and proper in light of Defendant’s bad faith conduct in refusing to proceed to

execute the terms of the settlement agreement in good faith and attempting to coerce Plaintiff

and Plaintiff’s Counsel with a very thinly veiled threat of making allegations of criminal conduct

to influence a civil matter, and granting any such other relief as is deemed just and proper.



                                              RESPECTFULLY SUBMITTED,

                                              /s/ BRYAN ANTHONY REO_________
                                              REO LAW LLC
                                              By: Bryan Anthony Reo (#0097470)
                                              P.O. Box 5100
                                              Mentor, OH 44061
                                              (Business): (216) 505-0811
                                              (Mobile): (440) 313-5893
                                              (E): Reo@ReoLaw.org
                                              Attorney for Anthony Domenic Reo




                                                 7
      Case: 1:18-cv-02219-CAB Doc #: 4 Filed: 10/09/18 8 of 8. PageID #: 58




                            Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the
foregoing document was submitted to the Court’s Electronic Filing System on October 9, 2018,
which should serve said document upon all attorneys of record for the instant civil action:


                                          /s/ BRYAN ANTHONY REO_________
                                          REO LAW LLC
                                          By: Bryan Anthony Reo (#0097470)
                                          P.O. Box 5100
                                          Mentor, OH 44061
                                          (Business): (216) 505-0811
                                          (Mobile): (440) 313-5893
                                          (E): Reo@ReoLaw.org
                                          Attorney for Anthony Domenic Reo




                                             8
